Title: To Thomas Jefferson from Thomas Digges, 10 March 1793
From: Digges, Thomas
To: Jefferson, Thomas



Sir
Birmingham 10 Mar. 1793

I send You this Letter in a Book of Medals and Coins (as numberd and markd) which were done at Mr. Boultons mint at Soho near this place. Some of the trash of half pence which are in local tho’ current circulation in and about the Towns to which they appertain, are added to fill up the book; And as I know You have made the American Mint and Coinage much Your study, they may serve as assistant samples towards perfection, those of Mr. Boultons being of a very superior kind.
I am at present engagd in this central part of England trying to get Leasehold or annual Tennants for my Lands fronting the Presidents on Potowmac, and adjoining the new Federal City and Bladensburgh, and I expect to Embark for America in May or June. Not knowing of a safe conveyance to You, I have made free to send the parcell to and ask the favour of Mr. Pinkney to forward it, And, as I understood from Mr. Boulton He had made some application for a Die sinker I have left open the book of Coins for his inspection.
Since my Letter to You by Wm. Pearce the Double Loom maker, and the original inventor of Arkwrights first weaving and spining Machinery, I have not had occasion to write, nor would I have likely done it before my Embarkation for America But am inducd now to do so from having accidentally seen a Birmingham production of one of the American Cents, the intended Coin of America and the 1/100th part of the Dollar. Knowing it had been determind in Congress to  have all their money minted in the States, I made it my business to seek out and inform myself all I could about this Cent coinage here and of the artists and Merchants engaged about them. I first applyd to Messrs. W. & Alxr. Walkers (who have a Partner Mr. Thos. Ketland in Philaa.) and they shewd me the Specimens No. 16. and No. 17 sent herewith and afterwards gave them to me. They said it was merely a speculation or trial to obtain the order for making the intended cents here which inducd them to the attempt in 1791 and that some hundred wt. or so had been sent to America and given to the President and other public Gentlemen; But that on the determination of Congress to mint their own money, their scheme here had fallen thro’. They were close and secret as to who the die sinker was, where coind &ca. but upon further Enquirys I found Messrs. Walkers had orderd them to be done at Mr. Obediah Westwoods (a considerable maker of these kinds of money), and that his die Sinker Mr. Jno. Gregory Hancock (one of the first in this place ‘tho with the Character of a dissipated man) and a prentice Lad Jno. Jordan, very Clever in that line, had executed them and still hold the dies. This Lad Jordan, has two years of His time to serve, wishes much to go to America, but I suppose his time would be worth 200£. The face likeness on both are the same die and a good likeness of the President, tho’ the Eagles and motto are different. The likeness was taken from a large medal struck at Phila.
Those enquirys about the American Cent, and my intimacy with Mr. Boulton and Mr. Watt, led me to look at and study more the apparatus and modes of Coining, the Expence attending a Copper Coinage, &ca. than I otherways should have done, and I suppose I need not inform You that Mr. Boulton is by far the neatest and best Coiner and has a more excellent Apparatus for Coining than any in Europe. It cost Him some thousands. The whole machine is moved by an improvd steam Engine which rolls the Copper for halfpence finer than copper has before been rolld for the purposes of money. It works the Coupoirs or screw press’s, for cutting the particular peices of Copper, and coins both the faces and edges of the money at the same time, with such superior excellence and cheapness of workmanship, as well as with marks of such powerful machinery as must totally prevent counterfieting it. By his machinery four boys can strike thousands of Guineas in an hour. Eight presses works four ton of Copper per day—four or five presses two ton per day, and the machine by the Evolutions of the great wheel, which is of cast Iron, keeps an unerring account of the number of peices struck. It is not workd in the old way but the mettal is put into a kind of hopper, and drops out into a bag nearly as smoothly as grain in a Mill.

The Excellence of His Coinage are


1st. The peices are perfectly round—2d. They are all precisely Equal in Diameter


3d.The work is exactly concentric to the Edge


4An inscription or Ornament is put round the Edge, either indented, or in relief, or partly one and partly the other, and this inscription is struck by the same blow that gives impression to the Faces; Whereas the common mode of making ornaments on the Edge, is by a seperate well known operation calld milling and which is much more easily immitated.


5.The ground of his Coin is smooth and of a light polish.


6Much greater quantities of money with all these perfections may be coind in less time, with fewer persons, and with more exactness and ease to those Employd, than by any mode hitherto invented.



Memorandums A Water mill will work all the machinery as well as a steam Engine and will be better understood and managd in America—indeed the power of two or 3 horses might answer. Mr. Boulton told me He would sell the whole apparatus, exclusive of the Steam Engine, (which is a considerable part of the Cost) and it might be got to America (I think) for 11 or 1200£.
The whole apparatus is this.
A Rolling Mill;which must be unconnected with the Coining Mill.

Mill work to work Coupoirs

 Do. Do.       Coining
 Do. Do. for turning Laths and cleaning the Blanks.
 Do. Do. for Lettering the Edges.


The Arts necessary, and which might be easily learnt are

Hardning and polishing Dies.
Multiplying the Dies.
Managing the Presses.
Improvements in presses and Coupoirs
In annealing so as to preserve the Pollish


The Matrasses (which are the Adam and Eve for Casting medals or Coins) being obtaind, the multiplication of dies, and the hardening them, (a sort of Secret) is to be learnt. The best artists in this line are said to be in Paris; But Mr. Boulton would lend His assistance in this, and give His instruction and direction, to any confidential person sent from America for the purpose of looking after or superintending a Copper Coinage at His mint, which with the Dies &ca. &ca. He  would afterwards sell for a fair price to America and on Easy terms.

Sheet Copper from England being Cast or rolld Hot, and liable to stain at Sea will not do. It may be sent over a little thicker than the money, and then put thro’ a Roller to make it of exact thickness.

Mr. Boultons prices for Coining Copper, notwithstanding the superior beauty and Excellence to any in England, will be equally cheap.

The following is an Estimate given me by Mr. Obdiah Westwood for Coining half pence or Cents.
Suppose a Cent, made in pure Copper 29 ps/s in the ℔ of Copper. one ton would Contain 64,960 Cents; which is 649 ½


Dolls. a 4/6 is£146.19.9


       The Copper cost say 90£ the ton} 120—


      Dies & Expence of Manufactg   30  — —


Profit on the ton when paid out would be £26.19.9


But Copper is now as high as £112 per ton. At this or the above price not a less order than for twenty ton would answer for Him in finding dies, Rolling the Copper, manufacturing into Cents, Capping in paper and Casking up &ca.
According to the greater or less number of peices made from three pound of Copper, so the Expence of Coinage would alter Vizt. for working only.
For 40 ps/s in the ℔ it would amot. to 42£ suppose Copper a 100£ the ton


for 36 ps/s34–

for 32 ps/s which is ½ an Oz. each ps.32—so that in his order for half pence say of 40 ps. in the ℔ the profit would be to the Emitter £45.13.4 on the ton



thus the ps/s amot. to£187.13.4


Cost of Copper 100–


  87.13.4


Expence of Coining  42


  45.13.4


The standard of the British half penny is three to one ounce of Copper which is 48 half pence to the ℔. an Enormous profit to the Government on Emission!
If I can obtain any other information, or hear of a person likely to serve in this Business I will write You, I am in the interim with great regard Sir Yr. Ob Hu Serv

Th A Digges

